Exhibit 10.4

 

September 26, 2013

 

Excel Mortgage Servicing, Inc.

AmeriHome Mortgage Corporation

19500 Jamboree Road

19500 Jamboree Road

Irvine, CA 92162

Irvine, CA 92162

 

 

Integrated Real Estate Service Corporation

 

19500 Jamboree Road

 

Irvine, CA 92162

 

 

Re:  Seventh Amendment to Master Repurchase Agreement and Pricing Letter
(“Seventh Amendment”).

 

This Seventh Amendment is made this 26th day of September, 2013 (the “Amendment
Effective Date”), to that certain Master Repurchase Agreement, dated August 31,
2011, as amended (the “Repurchase Agreement”) and the Pricing Letter, dated
August 31, 2011, as amended (the “Pricing Letter”), in each case by and among
Excel Mortgage Servicing, Inc. and AmeriHome Mortgage Corporation (each a
“Seller” and, collectively, “Sellers”), and EverBank (“Buyer”).  The Repurchase
Agreement, the Pricing Letter and all amendments are sometimes hereinafter
collectively referred to as the “Agreement.”

 

WHEREAS, Sellers and Integrated Real Estate Service Corporation (“Guarantor”)
requested that Buyer amend the Agreement; and

 

WHEREAS, Sellers, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

SECTION 1.                            Amendments.

 

(a)                                 The following definition contained in
Section 1 of the Pricing Letter is hereby amended and restated in its entirety
as follows:

 

“Maximum Purchase Amount” shall mean $50,000,000.

 

(b)                                 The following Certain Financial Condition
Covenant contained in Section 3 of the Pricing Letter is hereby amended and
restated in its entirety as follows:

 

(v)                                 Maintenance of Profitability. Excel shall
not permit, for any trailing twelve (12) month basis calculated on a quarterly
basis, its Net Income for such fiscal quarter to be less than $1.00.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Defined Terms.  Any terms capitalized but
not otherwise defined herein should have the respective meanings set forth in
the Agreement.

 

SECTION 3.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Seventh Amendment need not be made in the Agreement or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.

 

SECTION 4.                            Representations.  In order to induce Buyer
to execute and deliver this Seventh Amendment, each Seller hereby represents to
Buyer that as of the date hereof, except as otherwise expressly waived by Buyer
in writing, such Seller is in full compliance with all of the terms and
conditions of the Agreement including without limitation, all of the
representations and warranties and all of the affirmative and negative
covenants, and no Default or Event of Default has occurred and is continuing
under the Agreement.

 

SECTION 5.                            Governing Law. This Seventh Amendment and
any claim, controversy or dispute arising under or related to or in connection
with this Seventh Amendment, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law which shall govern.

 

SECTION 6.                            Counterparts.  This Seventh Amendment may
be executed in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute but one and the same
agreement.  This Seventh Amendment, to the extent signed and delivered by
facsimile or other electronic means, shall be treated in all manner and respects
as an original agreement and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
No signatory to this Seventh Amendment shall raise the use of a facsimile
machine or other electronic means to deliver a signature or the fact that any
signature or agreement was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such Person forever waives any such
defense.

 

SECTION 7.                            Guarantor.  Guarantor acknowledges and
agrees that nothing contained herein, and Guarantor’s signature hereon, shall
not be deemed an acknowledgement, a course of conduct, a waiver or an amendment
of the provisions of the Facility Guaranty, which continue in full force and
effect and do not require any Guarantor’s consent to the actions taken
hereunder.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused this Seventh
Amendment to be executed and delivered as of the Amendment Effective Date.

 

EXCEL MORTGAGE SERVICING,

 

EVERBANK, as Buyer

INC., as a Seller

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Paul Chmielinski

Its:

Todd R. Taylor

 

Its:

Paul Chmielinski

Title:

EVP/CFO

 

Title:

V.P.

 

 

 

 

 

 

 

 

 

 

AMERIHOME MORTGAGE

 

INTEGRATED REAL ESTATE

CORPORATION, as a Seller

 

SERVICE CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Todd R. Taylor

Its:

Todd R. Taylor

 

Its:

Todd R. Taylor

Title:

EVP/CFO

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

[PLEASE REVIEW CAREFULLY]

 

SELLER:

EXCEL MORTGAGE SERVICING INC.
AMERIHOME MORTGAGE CORPORATION

GUARANTORS:

INTEGRATED REAL ESTATE SERVICE CORPORATION

BUYER:

EVERBANK

TODAY’S DATE:

        /        /201  

REPORTING PERIOD ENDED:

         month(s) ended         /        /20  

 

This certificate is delivered to Buyer under the Master Repurchase Agreement
dated as of August 31, 2011, between Seller and Buyer (as amended from time to
time, the “Agreement”), all the defined terms of which have the same meanings
when used herein.

 

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting officer of Seller designated below;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown about (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of the Financial Reporting Party as of the end of the Reporting Period and the
results of its operations for Reporting Period; (c) a review of the Agreement
and of the activities of Seller during the Reporting Period has been made under
my supervision with a view to determining Seller’s compliance with the
covenants, requirements, terms, and conditions of the Agreement, and such review
has not disclosed the existence during or at the end of the Reporting Period
(and I have no knowledge of the existence as of the date hereof) of any Default
or Event of Default, except as disclosed herein (which specifies the nature of
existence of each Default or Event of  Default, if any, and what action Seller
has taken, is taking, and proposes to take with respect to each); (d) all
information set forth on the attachment to this Compliance Certificate is true,
correct, and complete, and the calculations set forth therein evidence that
Seller is in compliance with the requirements of the Agreement at the end of the
Reporting Period (or if Seller is not in compliance, showing the extent of
non-compliance and specifying the period of non-compliance and what actions
Seller proposes to take with respect thereto); and (e) Seller was, as of the end
of the Reporting Period, in compliance and good standing with applicable Fannie
Mae, Ginnie Mae, Freddie Mac, and HUD net worth requirements.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SELLER:

EXCEL MORTGAGE SERVICING INC.
AMERIHOME MORTGAGE CORPORATION

REPORTING PERIOD ENDED:

        /        /20   

 

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

1.              ADJUSTED TANGIBLE NET WORTH

 

The Adjusted Tangible Net Worth of Seller is:

 

GAAP Net Worth:

$

Minus: Intangible Assets (excluding capitalized Servicing Rights)

$

Minus: Due from Shareholders or Related Parties

$

Minus: Capitalized Servicing Rights

$

Minus: Assets pledged to secure liabilities not included in Indebtedness:

$

Minus: Any other HUD non-acceptable assets:

$

Minus: Investments in Affiliates:

$

Plus: Lesser of (a) most recent MSR Appraised Value, and (b) capitalized
Servicing Rights (per above):

$

Plus: Subordinated Debt:

$

ADJUSTED TANGIBLE NET WORTH:

$

SELLER REQUIRED MINIMUM

$17,000,000

GUARANTOR REQUIRED MINIMUM

$17,000,000

In compliance?

o Yes

o No

 

2.              INDEBTEDNESS OF SELLER

 

 

 

 

INDEBTEDNESS:

$

 

3.              LEVERAGE: ADJUSTED INDEBTEDNESS TO ADJUSTED TANGIBLE NET WORTH

 

 

 

 

Indebtedness (from 2, above)

$

Minus: Subordinated Debt (from 1, above)

$

ADJUSTED INDEBTEDNESS

$

 

--------------------------------------------------------------------------------


 

Adjusted Tangible Net Worth (from 1, above)

$

RATIO OF ADJUSTED INDEBTEDNESS /ADJUSTED TANGIBLE NET WORTH:

:1

Maximum permitted

15:1

In compliance?

o Yes

o No

 

4.              OPERATING CASH FLOW TO DEBT SERVICE

 

EBITDA (trailing six months)

$

Plus: any non-cash expenses (trailing six months)

$

Less: any non-cash income (trailing six months)

$

OPERATING CASH FLOW (trailing six months)

$

Debt Service (trailing six months)

$

RATIO OF OCF TO DS (trailing six months)

:1

Minimum required for trailing six months (through Termination Date)

1.00:1.00

In compliance?

o Yes

o No

 

5.              LIQUIDITY

 

Cash

$

Less: Restricted Cash

$

Plus: Cash Equivalents

$

LIQUIDITY

$

Minimum required

$ 7,000,000

In compliance?

o Yes

o No

 

6.              PROFITABILITY RATIO

 

Net Income (prior three (3) fiscal quarters)

$

Net Income (fiscal quarter just ended)

$

Total Net Income (prior four (4) fiscal quarters)

$

Minimum required (trailing 12 months calculated quarterly)

$1.00 or more

In compliance?

o Yes

o No

 

--------------------------------------------------------------------------------


 

7.              FACILITIES (Please list all credit facilities including off
balance sheet facilities)

 

Institution

 

Total Commitment

 

Outstanding

 

EverBank Warehouse Lending

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

TOTALS

 

$

 

 

$

 

 

 

8.             REPURCHASES / INDEMNIFICATIONS (R&I)

 

Repurchases

 

UPB

 

# of Loans

 

Actual or
Estimated
Loss

 

How were
they
recorded
on the
financials?

 

Beginning Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

New R&I’s received this month

 

$

 

 

 

 

$

 

 

 

 

R&I’s rescinded this month

 

$

 

 

 

 

$

 

 

n/a

 

R&I’s settled this month

 

$

 

 

 

 

$

 

 

 

 

Ending Open R&I’s

 

$

 

 

 

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

*                 If you have a detailed schedule of loans subject to
repurchases that includes the investor requesting, reason for repurchases,
origination date, loan characteristics such as LTV, lien position, occupancy
etc., and valuation method if you have estimated your loss exposure, please
attach it with this table.

 

--------------------------------------------------------------------------------


 

9.              LOAN LOSS RESERVE

 

 

 

Current Month

 

Year-to-Date

 

Beginning loan loss reserve

 

$

 

 

$

 

 

Additional loss provision

 

$

 

 

$

 

 

Actual charge off

 

$

 

 

$

 

 

Ending Loan Loss Reserve

 

$

 

 

$

 

 

 

10.       LITIGATION

 

 

 

Current Month

 

Year-to-Date

 

Pending litigations (Unit)

 

 

 

 

 

Expected losses on litigation

 

$

 

 

$

 

 

 

11.       THIRD PARTY REPORTS

 

All reports received from third parties (such as the SEC, Fannie Mae, Ginnie
Mae, Freddie Mac) subsequent to the last reporting period are attached hereto.
These reports include the following (if none, write “None”):  [              ]

 

12.       DEFAULTS OR EVENTS OF DEFAULT

 

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:  [              ]

 

13.       OTHER REPORTS REQUIRED (Please attach if applicable)

 

a.                                      Indemnification & Repurchase Report for
the prior year and current YTD.

 

b.                                      Hedge Reports (including: position
summary report, MBS & whole loan trade detail, loan level detail report with
weighted average take out price).

 

c.                                       Summary of year-to-date production,
broken out by product type.

 

--------------------------------------------------------------------------------